The opinion of the court wag delivered by
Ross, J.
By the agreed case, November 2, 1885, the defendant was operating a railway from Portland, Maine, to Canada line, and had a station at Berlin Falls, New Hampshire. As such, it was carrying the mail on its mail trains for the United States government according to the laws of the United States, and pursuant to the conditions and regulations imposed by the post office department, at a fixed compensation. The plaintiff on that evening in attempting to go to its mail train while stopping at the station at Berlin Falls, for the purpose of mailing some letters, in the exercise of due and proper care, fell from an unguarded; and as he claims, 'insufficiently lighted platform, leading from the station to the train, and was injured. By the regulations of the post office department it was then the duty of postal clerks on trains carrying the mail to receive at the cars, among other things from the public, letters on which the postage had been prepaid, and there to sell stamps with which to prepay such postage. Sections 720, 762, Instructions to Railway Postal Clerks. Hence, as a part of the service which the defendant was performing for the government and for which it was receiving compensation from the government, it was under a duty to furnish the public a reasonably safe passage to and from its mail trains while stopping at its regular stations, for the purpose of purchasing-stamps and mailing such letters. The plaintiff was a member *611of the public and was attempting to pass over the platform provided by the defendant to the mail train for the lawful purpose of mailing two letters. By accepting the carriage of-the mail for the government the defendant became under the duty to furnish him a reasonably safe passage to its mail train for the purpose of mailing his letters. In attempting to pass over the platform to its mail train for this purpose the plaintiff was neither a trespasser, intruder, nor loafer, but was there to transact business which the defendant had undertaken to do with him for a compensation received from the government, — in fact was there at the invitation of the defendant to transact business which it had been hired to perform for and with him, by the government. The duty of the defendant to furnish the plaintiff a reasonably safe passage to its mail train to mail- his letters was none the less binding or obligatory because the compensation received therefor came from the government rather than the.plaintiff. A holds a regular passenger ticket over a railroad. The duty of the company operating the road to carry him safely is none the less binding, nor are his legal rights, if injured, in the least abridged because the ticket was paid for by the money of B rather than with his own money. The government derives a large part of its revenue with which it pays for the mail service by the sale of postage stamps to whomsoever of the public may desire to use that arm of its service. The money which the plaintiff had paid for ■ the postage stamps upon the letters he was carrying, or which he would have paid the postal clerk for stamps to use upon the lettei’s, was indirectly a payment to the defendant for the service which it was about to perform for the plaintiff in carrying the letters which he was about to post on the way towards their destination. But whether the plaintiff paid indirectly to the defendant for the service and accommodation which it was under a duty to furnish him, or the -government’ paid therefor and gave it to' the plaintiff, does not vary the defendant’s duty to furnish him a reasonably safe passage to the mail car for the purpose of mailing his letters, nor are his legal rights *612thereby abated. Actionable negligence is failure in legal duty which occasions an injury to a party free from contributory negligence, or. who has not failed in the discharge of his -duty in the given circumstances. This is conceded by the counsel for the defendant. They have also conceded in the agreed case that the plaintiff exercised due and proper care on the occasion. They only contend that the defendant was under no legal duty to furnish the plaintiff a reasonably safe passage to the mail car for the purpose of mailing his letters, mainly because he was to pay the defendant nothing therefor directly. But, as we have already endeavored to show, that fact would not relieve the defendant from the duty, inasmuch as it was paid by the government for discharging that duty to the public; that is, to any person who had occasion to go to the mail car when stopping at regular stations to transact any lawful business with the servants of the government. These views would affirm the judgment of the County Court; but, in accordance with the stipulation of the parties, that judgment is reversed pro forma with costs to the plaintiff, and the cause remanded for trial.